232 Ga. 631 (1974)
208 S.E.2d 452
HAWKINS
v.
PIEROTTI et al.
28843.
Supreme Court of Georgia.
Submitted May 1, 1974.
Decided September 3, 1974.
Hugh G. Head, Jr., for appellant.
Sam G. Dettelbach, for appellees.
GRICE, Chief Justice.
An action by a grantor to cancel a deed conveying land, which she alleges was obtained from her by the grantees by fraud and coercion, is not a suit respecting the title to land within the meaning of the Constitution, Art. VI, Sec. XIV, Par. II (Code Ann. § 2-4902), but is an equitable action, and must be brought in the county of the residence of the defendants, as required by the Constitution, Art. VI, Sec. XIV, Par. III (Code Ann. § 2-4903). Saffold v. Scottish-American Mortg. Co., 98 Ga. 785, 787 (27 S.E. 208); Frazier v. Broyles, 145 Ga. 642 (89 S.E. 743); Chosewood v. Jones, 146 Ga. 804 (92 S.E. 646). The trial judge did not err, therefore, in sustaining the plea to the jurisdiction of the defendants, residents of DeKalb County, in this equitable action filed in the Superior Court of Fulton County.
Judgment affirmed. All the Justices concur.